Citation Nr: 1034059	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-15 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for a left 
ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant; Appellant's spouse and daughter



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2009 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2009 RO hearing and a 
June 2010 Travel Board hearing before the undersigned at the RO.  
Hearing transcripts are associated with the claims folder.

The Veteran submitted additional evidence at the time of the 
Board hearing that had not been considered by the RO.  A remand, 
pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the 
Veteran waived RO consideration of the evidence.

The Veteran requested that VA examine his records for a 
claim of tinnitus in a November 2008 Statement in Support 
of Claim.  Thus, the issue of entitlement to service 
connection for tinnitus has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The competent and probative evidence weighs against a finding 
that the Veteran's current right ear hearing loss is due to any 
incident or event in active military service; and against a 
finding that right ear sensorineural hearing loss, as an organic 
disease of the nervous system, was manifested to a compensable 
degree either during or within one year after separation from 
active service.

2.  Audiological examinations conducted in January and again in 
August 2009 revealed a puretone average of 58 for the left ear, 
with speech recognition at 80 percent.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for entitlement to an initial compensable 
evaluation for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In November 2008, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the VCAA.  
The letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.  In addition, the letter 
described how VA calculates disability ratings and effective 
dates.  

The Board finds that the contents of the November 2008 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the February 2009 rating decision, May 2009 SOC, and 
November 2009 SSOC explained the basis for the RO's action, and 
the SOC and SSOC provided him with additional 60-day periods to 
submit more evidence. 

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Moreover, the 
claimant has not demonstrated any prejudicial or harmful error in 
VCAA notice.  See Shinseki v. Sanders, supra. 

The Veteran's increased rating claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has in fact been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  
Therefore, no further notice, beyond that afforded in the context 
of the Veteran's initial claim for service connection, is needed 
under the VCAA with regard to the Veteran's increased rating 
claim.

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and private treatment records, 
and the Veteran was afforded VA examinations in January and 
August 2009.  The Veteran also was afforded the opportunity to 
provide testimony at an RO hearing and a hearing before the 
Board.

The examination reports obtained contain sufficient information 
to decide the issue on appeal and further examination is not 
necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  The two VA examinations of record dated in 
January 2009 and August 2009 addressed the Veteran's functional 
impairment due to the hearing loss disability.  Specifically, the 
reports note the Veteran had difficulty hearing his wife and 
grandson, could not hear the second hand of the clock and other 
high pitched noises, had difficulty hearing in a crowded room, 
and had to get close to the speaker in order to hear.  The 
evidence is sufficient for the Board to consider whether referral 
for an extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).  All known and available records relevant to the issues 
on appeal have been obtained and associated with the claims file.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection for Right Ear Hearing Loss

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as organic diseases of the nervous system (e.g., 
sensorineural hearing loss), become manifest to a degree of 
10 percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing 
loss is not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that his current right ear hearing loss was 
incurred in active service.  Specifically, at the June 2010 Board 
hearing, the Veteran testified that he worked with aircraft 
throughout his military career, and his job was to repair and 
maintain combat-ready aircraft.  He was provided ear protection 
in the form of a plastic earplug, which he brought to the 
hearing.  He stated the earplugs were not very effective in 
reducing noise level.  The Veteran's DD Form 214 lists his 
military occupational specialty (MOS) as an air frame repairman.  
The STRs also document exposure to jet engine noise.

The Board acknowledges that exposure to loud noise occurred 
during the Veteran's active service.  Indeed, such exposure is 
deemed to be consistent with the circumstances of his service 
involving repair of aircraft.  See 38 U.S.C.A. § 1154(a).  
However, while noise exposure is conceded, this alone cannot 
serve as a basis for a grant of service connection.  Rather, the 
evidence must show that the Veteran has current hearing loss, 
consistent with VA regulations, which is a result of such in-
service exposure.  The Board will analyze the evidence below.
  
The Veteran's June 1966 enlistment examination report includes 
the results of an audiogram, which revealed puretone thresholds 
of 5, 5, 0, 5, and 0 decibels in the right ear at the frequencies 
500, 1000, 2000, 3000, and 4000 Hz.  Thus, the Veteran had normal 
hearing upon entrance into service.  

The Veteran had several other audiograms during service.  In 
April 1968, an audiogram revealed puretone thresholds of 10, 5, 
5, 15, and 5 decibels at the frequencies 500, 1000, 2000, 3000, 
and 4000 Hz.  Then, in May 1969, an audiogram revealed puretone 
thresholds of 25, 15, 20, 15, and 10 decibels at the frequencies 
500, 1000, 2000, 3000, and 4000 Hz.  Additionally, at the 
Veteran's February 1970 separation examination, an audiogram 
revealed puretone thresholds of 25, 20, 15, 20, and 20 decibels 
in the right ear at the frequencies 500, 1000, 2000, 3000, and 
4000 Hz.  Thus, there was a decline in the Veteran's right ear 
hearing ability between the time of enlistment and separation 
from service.  However, the Veteran's hearing at the time of 
separation did not reach the level of a hearing loss disability 
under VA regulations.  

Following separation from service, the Veteran went to work for 
an aircraft company, Cessna, where he had additional noise 
exposure on the assembly line.  Although he had hearing tests 
somewhat regularly at the beginning of his employment there, 
documentation of the tests was not kept until 1982.  A September 
1982 audiogram revealed puretone thresholds of 10, 10, 10, 45, 
and 50 decibels in the right ear at the frequencies 500, 1000, 
2000, 3000, and 4000 Hz.  The Board notes that this is the first 
documented hearing loss disability in the right ear.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint or treatment, and the amount of time 
which has elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Thereafter, the Veteran had annual audiological evaluations at 
Cessna, all of which showed a hearing loss disability in the 
right ear.  The most recent audiogram at Cessna in June 2005 
revealed puretone thresholds of 10, 5, 55, 70, and 60 decibels at 
the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  

The Veteran was afforded a VA examination in January 2009.  He 
reported that he had difficulty hearing his grandson and his 
wife, and said "huh" quite often.  He was unable to hear the 
second hand of the clock and high-pitched noises, and had 
difficulty hearing in a crowded room.  The Veteran retired from 
Cessna in 2006 and currently worked as a part-time driver for the 
American Red Cross.  An audiogram revealed puretone thresholds of 
5, 0, 60, 70, and 70 decibels in the right ear at the frequencies 
500, 1000, 2000, 3000, and 4000 Hz.  Speech recognition was 84 
percent.  Immittance test results revealed normal middle ear 
function.  The examiner reviewed the Veteran's medical records, 
specifically noting the results of the enlistment and separation 
audiograms.  The examiner opined that the Veteran's right ear 
hearing loss was not a result of acoustic trauma in service, 
noting that although some hearing loss was noted during service 
in 1969 and at separation, his hearing was still within normal 
limits.  

The Veteran was afforded another VA examination in August 2009.  
An audiogram revealed puretone thresholds of 10, 5, 55, 70, and 
60 decibels at the frequencies 500, 1000, 2000, 3000, and 4000 
Hz.  Speech recognition was at 80 percent.  The examiner reviewed 
the Veteran's service and private treatment records.  She opined 
that the Veteran's right ear hearing loss was less likely than 
not caused by or a result of acoustic trauma in active service.  
The Veteran's service records were negative for hearing loss in 
the right ear.  Upon separation, the Veteran's right ear hearing 
was normal from 500 to 6000 Hz.  Testing done upon separation was 
only pure tone air conduction testing.  The examiner acknowledged 
that testing from 1966 to 1970 did show worsening of right ear 
hearing even though the thresholds were within normal limits.  
However, the examiner could not say that this worsening 
constituted a threshold shift.  Pure tone air conduction testing 
is only one piece of the puzzle, and more testing would have 
needed to be done to determine if the change was a true threshold 
shift, or if the change was due to middle ear issues, a noisy 
testing environment, or other factors.  The examiner further 
opined that the testing at separation did not constitute a 
threshold shift because testing done at Cessna in 1982 showed 
better thresholds at some of the frequencies than the 1970 test.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for right 
ear hearing loss.  

With regard to the presumptive service connection provisions in 
the law for chronic diseases, the evidentiary record herein is 
negative for any manifestation of right ear sensorineural hearing 
loss as an organic disease of the nervous system, either during 
service or within the Veteran's first post-service year.  Thus, 
because the evidence fails to establish any clinical 
manifestations of hearing loss within the applicable time period, 
the criteria for presumptive service connection on the basis of 
the chronic disease provisions of law are not satisfied.  

Moreover, the competent and most probative evidence of record 
weighs against the finding of a connection between the current 
right ear hearing loss and active service.  Two VA examiners, 
both audiologists, opined that the right ear hearing loss was not 
related to his active service based on extensive review of his 
STRs and post-service Cessna records.  The August 2009 examiner 
provided extensive rationale for her opinion, which the Board 
finds highly probative.   See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the credibility and weight to be attached to 
medical opinions are within the province of the adjudicators); 
see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(thoroughness and detail of a medical opinion are among the 
factors for assessing the probative value of a medical opinion).  
Although VA regulation, 38 C.F.R. § 3.385, does not necessarily 
preclude service connection for hearing loss that first met the 
regulation's requirements after service, the August 2009 examiner 
provided additional supporting basis for the opinion, other than 
that the Veteran had normal hearing in service.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Specifically, she stated 
that while the right ear hearing did appear to worsen from 1966 
through 1970, she could not say whether this constituted a 
threshold shift, as pure tone air conduction testing was only one 
piece of the puzzle.  She went on to conclude that this testing 
on separation did not constitute a threshold shift because the 
testing done through Cessna in 1982 showed better thresholds at 
some of the frequencies than the 1970 test.  A competent medical 
professional makes this opinion and the Board is not free to 
substitute its own judgment for that of such a professional.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Next, continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his current hearing loss and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that competence to establish 
a diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's hearing loss is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  Although the Veteran's service records show a 
decrease in right ear hearing ability during service, there is no 
evidence of hearing loss disability, as defined by VA 
regulations, in active service.  Following service, there was no 
documentation of a hearing loss disability until 1982, 12 years 
after his separation from service and following almost 12 years 
of employment on an aircraft assembly line.  While he is clearly 
sincere in his beliefs, in light of these factors, the Veteran's 
current statements to the effect that he has experienced 
continuous symptomatology since active service, while competent, 
are not deemed to be credible.  The Veteran had some 
inconsistencies in his recollection of when he first noticed his 
hearing loss.  In the June 2010 Board hearing, the Veteran 
testified that he first noticed his hearing loss in 1970; but in 
the June 2009 RO hearing, the Veteran indicated that he first 
noticed his trouble hearing normal conversations in 1980.  
Therefore, the absence of documented complaints or treatment for 
12 years following his military discharge is more probative than 
his current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Moreover, as discussed above, the weight of the competent medical 
evidence is against a finding that the Veteran's right ear 
hearing loss is related to his military service.  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.

In this case, the weight of the competent evidence is against a 
grant of service connection.  Thus, the preponderance of the 
evidence is against the claim, and there is no reasonable doubt 
to resolve in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.


III.  Increased Rating for Left Ear Hearing Loss Disability

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. Part 4 (2009).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100, which sets out the criteria 
for evaluating hearing impairment using pure tone threshold 
averages and speech discrimination scores.  Numeric designations 
are assigned based upon a mechanical use of tables found in 38 
C.F.R. § 4.85, and there is no room for subjective 
interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold, and as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000, and 4000 
cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish eleven auditory 
acuity levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  The rows 
in Table VI (38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.

The numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the row appropriate 
for the percentage of discrimination and the column appropriate 
to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 
C.F.R. § 4.85) by intersecting the row appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the column appropriate to the numeric designation level for 
the ear having the poorer hearing acuity.  For example, if the 
better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 2000, 
3000, and 4000 Hz, is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever results 
in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

Service connection for left ear hearing loss was granted in the 
February 2009 rating decision that is the subject of this appeal.  
The Veteran was awarded a 0 percent (non-compensable) disability 
rating effective from September 9, 2008, the date his claim for 
service connection was received.

The Board will examine the medical evidence pertinent to the 
rating period on appeal to determine whether a compensable rating 
for left ear hearing loss is warranted.

The Veteran was afforded a VA examination in January 2009.  An 
audiogram revealed the following puretone thresholds, in 
decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
60
85
75

On the basis of the findings shown above, the Veteran's puretone 
average for the left ear was 58 decibels.  Speech discrimination 
was 80 percent.  None of the results from this test fell into one 
of the exceptional patterns in the regulations.  Application of 
Table VI results in an assignment of Roman Numeral IV for the 
left ear.  Under 38 C.F.R. § 4.85(f), the non-service-connected 
ear is assigned a Roman Numeral I for purposes of determining a 
percentage evaluation for the service-connected ear.  Subsequent 
application of Table VII results in a "0" percent or non-
compensable evaluation under 38 C.F.R. § 4.85.  Accordingly, the 
results of that examination do not warrant entitlement to a 
compensable rating. 

An audiological evaluation conducted at the August 2009 VA 
examination revealed the following puretone thresholds, in 
decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
60
80
80

On the basis of the findings shown above, the Veteran's puretone 
average for the left ear was, again, 58 decibels.  Speech 
discrimination was 80 percent, as it was at the January 2009 VA 
examination.  As above, none of the results from this test fell 
into one of the exceptional patterns in the regulations.  
Accordingly, the results of the second VA examination do not 
warrant entitlement to a compensable rating. 

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a compensable rating for left ear hearing 
loss, as the criteria for a compensable rating have not been met 
for the rating period on appeal.  The Board has considered the 
Veteran's testimony and that of his spouse and daughter at the 
June 2010 Board hearing regarding the impact of his hearing loss 
disability on his communication with his wife and grandson.  He 
is competent to report that which he can experience or observe, 
and there is no reason shown to doubt his credibility in this 
regard.  However, as a layperson lacking in medical training and 
expertise, he cannot provide a competent medical opinion 
regarding the severity of his left ear hearing loss disability, 
including clinical evaluation of his auditory thresholds.  Thus, 
his views are outweighed by the detailed opinions provided by the 
medical professionals who discussed the Veteran's left ear 
hearing loss disability and provided the relevant clinical 
testing to rate the claim.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  In this case, the Veteran's testing does not warrant 
a compensable rating. 

The Board has considered whether this case warrants referral to 
the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  The Court 
of Appeals for Veterans Claims has held that audiologists' 
reports as to the effects of hearing loss on occupational 
functioning and daily activities can support consideration of an 
extraschedular evaluation.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).   Here, however, the evidence does not reflect 
that the disability at issue has caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  See also Thun v. Peake, 22 
Vet. App. 111, 115 (2008), in which the Court held that, "if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Hence, referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not warranted. 

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also has been considered.  The record shows that 
the Veteran has not been rendered unemployable as a result of his 
service-connected left ear hearing loss disability.  Therefore, 
an inferred TDIU claim is inapplicable.


ORDER

Service connection for right ear hearing loss is denied.  

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


